                                                              July 2, 2021
                                                                  VPC
                                                         NOT JS-6
 1
 2
 3
 4
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 5
 6   Chris Langer,                             Case: 8:20-cv-00738-SB-DFM
 7                Plaintiff,
 8       v.                                    Judgment Re: Summary Judgment

 9
     Pascual Rivera; and Does 1-10,
10
11
                  Defendant.
12
13
14            Following the Court’s ruling on June 14, 2021, granting Plaintiff’s
15   Motion for Summary Judgment, it is hereby ordered and adjudged that Plaintiff
16   Chris Langer is entitled to an injunction requiring Defendant to provide and
17   maintain accessible parking at the property located at or about 2015 W. 17th
18   Street, Santa Ana, California, in compliance with the Americans with
19   Disabilities Act Accessibility Guidelines. Defendant’s objections to this
20   judgment (Dkt. No. 37) are overruled.1
21
22
     Dated: July 2, 2021               By: _________________________________
23
                                       Hon. Stanley Blumenfeld Jr.
24                                     United States District Judge
25
26   1
       Defendant objects, asserting that he ultimately remedied the violations at issue
27   in this case. But even assuming the truth of this claim—which the Court is not
28
     in a position to determine—Defendant did so after the Court granted summary
     judgment for Plaintiff and declined the request for additional time (for the
     reasons stated in the order granting summary judgment). The objection to the
     judgment therefore has no merit.
                                              1
